DETAILED ACTION

                                                  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The first paragraph of the specification should be updated to indicate application 15/559,679 is now U.S. Patent 10,610,035;
On page 13, line 14, “greater” should be “smaller” and “smaller” should be “larger”; and
On page 13, line 27, “fewer” should be “more”.  
Appropriate correction is required.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  
In regard to claims 12 and 13, on line 1, after “claim 1,”, “further comprising the spreadable substance” should be inserted to clarify the spreadable substance is part of the claimed combination.  It is noted this same correction was made in the parent application.  Appropriate correction is required.  Currently, the substance is not considered to be part of the claimed combination.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 21 of U.S. Patent No. 10,610,035. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the pending claims and anticipation is the epitome of obviousness.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 12, 13, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gammons (U.S. Patent 4,701,168, as cited by the Applicant).
In regard to claim 1, Gammons discloses a container 20 for containing a spreadable substance (see column 6, lines 18-19) comprising a dispensing end at a bottom surface thereof through which the substance is dispensed, a first gripping surface 22 and a second gripping surface 24 extending from the container and configured to be arranged in a spreading position (see Figure 5) wherein in the spreading position at least a portion 26, 28 of the gripping surfaces contacts a portion of a top surface 12 of the container opposite the dispensing end.
In regard to claim 3, the gripping surfaces have flexible points 30, 32.

In regard to claim 5, the dispensing end forms a substantially flat surface (see Figure 1).
In regard to claim 7, a removable layer 18 covers the dispensing end of the container.
In regard to claims 12 and 13, as the substance is considered not to be part of the claimed combination, the limitations therein do not lend any patentable structure to the claim.
In regard to claim 17, convex upper surface 12 (see Figure 3) defines a “toppings pouch”, i.e., upper surface 12 is capable of holding toppings therein.
In regard to claim 18, the container 20 is formed from a compressible material wherein the spreading position, the gripping surfaces apply pressure against the container to cause the substance to be dispensed.

Claim 19 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Weinstock (U.S. Patent 6,071,029, as cited by the Applicant).
In regard to claim 19, Weinstock discloses a spreading device comprised of a container 40 for containing a spreadable substance and comprising a dispensing end (at apertures 54) at a bottom surface thereof through which the substance is dispensed, a filter (having apertures 54 therein) coving the dispensing end and bristles 24 thereon and a handling surface 12, 16, 60, 84 extending from the container and configured to be arranged in a spreading position wherein a portion 84 of the handling surface contacts the top surface of the container opposite the dispensing end.

20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krema et al.. (U.S. Patent 8,747,007, hereinafter Krema, as cited by the Applicant).
In regard to claim 20, Krema discloses a spreading device comprising a container 60 (see Figure 11) for containing a spreadable substance comprising a dispensing end 10 at a bottom surface thereof through which the spreadable substance is dispensed and a gripping surface 34 extending from the container and configured to be arranged in spreading position wherein in the spreading position at least a portion of the gripping surface contacts a portion of a top surface of the container opposite the dispensing end (see Figure 12) and wherein the container is formed from a flexible material and when in the spreading position the gripping surface applies pressure against the container to cause the substance to be dispensed (see column 6, lines 11-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Gammons.
            In regard to claim 2, although the Gammons reference does not specifically disclose that the gripping surfaces 22, 24 contact each other when in the spreading position, the gripping surfaces are flexed toward each other during use and, given enough force, they appear capable of contacting each other.  In any event, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made that the gripping surfaces 
            In regard to claims 6 and 16, although the container is not shaped as claimed, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made that the container can be designed to have any suitable shape, including the claimed shapes without effecting the overall operation of the device.
           In regard to claims 14 and 15, although the container is not disclosed as being removable and replaceable via a conventional attachment device as claimed, it is the examiner’s position it would have been obvious to one of ordinary skill in the art that the container may be designed to be removable and replaceable via any suitable and known attachment device, since it has been held that constructing a formerly integral structure from various elements which may be releasably attached requires only routine skill in the art.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gammons in view of Sasaki et al. (U.S. Patent 8,821,059, hereinafter Sasaki).
Although the container in the Gammons reference does not including a filter having slits/holes therein and bristles attached thereto, attention is directed to the Sasaki reference, which discloses another container 8 having a “filter” 9 thereon wherein the filter includes holes/slits through which product may pass and bristles (in the form of flocking, see column 9, lines 4-9) in order to enable a user to apply the product with a soft, bristled surface.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the container on the Gammons device can include such a filter and bristles in order to enable a user to apply the product with a soft bristled surface. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Jacob reference is cited for disclosing another pertinent structure.  Jacobs discloses a bulbous container 24.  Such a feature is present on the Applicant’s device (see Figure 26) but has not been claimed.







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DJW
3/8/21

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754